—Order, Supreme Court, Bronx County (Howard Silver, J.), entered May 30, 1997, which, in an action by plaintiff for injuries sustained when her vehicle hit the rear of defendant’s vehicle, denied defendant’s motion for summary judgment, unanimously affirmed, without costs. Order, same court and Justice, entered October 1, 1997, which denied defendant’s motion to reargue, unanimously dismissed, without costs, as taken from a nonappealable order.
We agree with the IAS Court that issues of fact preclude summary judgment in defendant’s favor, including whether defendant, whose car was stopped on a curved bridge entrance ramp after getting into accident with a nonparty’s vehicle, was negligent in not pushing his vehicle to the side of the road and in not using his flashing signals (see, 34 RCNY 4-07 [b] [1]; 4-08 [8]; Vehicle and Traffic Law § 1163 [e]; Osowicki v Engert, 85 AD2d 778), and, if so, whether such negligence was a proximate cause of the accident (see, Daly v City of New York, 235 AD2d 249; Hyland v Calace, 244 AD2d 318). Concur— Ellerin, J. P., Wallach, Williams, Mazzarelli and Andrias, JJ.